UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-KSB (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June30, 2006 OR ⁯ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-30805 DUTCH GOLD RESOURCES, INC. (formerly Small Town Radio, Inc.) (Name of Small Business Issuer in Its Charter) Nevada (State or other jurisdiction of incorporation or organization) 84-1125214 (I.R.S. Employer IdentificationNumber) 1800 Century Boulevard, Suite 1200, Atlanta, Georgia (Address of Principal Executive Offices) 30345 (Zip Code) (404) 419-2440 (Issuer's Telephone Number, Including Area Code) Securities registered under Section12(b) of the Exchange Act: None (Title of Class) Securities registered under Section12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title of Class) Check whether the issuer: (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-KSB or any amendment to this Form 10-KSB. x The issuer's revenues for the most recent fiscal year were $0. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Company as ofJune30, 2006, was $88,240 (based on the average bid and ask price of $0.01). The number of shares outstanding of the issuer's stock, $0.001 par value per share, as ofJune30, 2006 was 13,109,000. Transitional Small Business Disclosure Format (check one): Yes¨Nox 1 TABLE OF CONTENTS PART I ITEM 1. Description of Business ITEM 2. Description of Properties ITEM 3. Legal Proceedings ITEM 4. Submission of Matters to a Vote of Security Holders PART II ITEM 5. Market for the Company’s Common Equity and Related Stockholder Matters ITEM 6. Management’s Discussion and Analysis of Financial Condition and Results of Operation ITEM 7. Financial Statements and Supplementary Data ITEM 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure ITEM 8A. Controls and Procedures PART III ITEM9. Directors and Executive Officers of the Company ITEM 10. Executive Compensation ITEM 11. Security Ownership of Certain Beneficial Owners and Management ITEM 12. Certain Relationships and Related Transactions ITEM 13 Principal Accounting Fees and Services PART IV ITEM 14. Exhibits, Financial Statement Schedules and Reports on Form 8-K SIGNATURES CERTIFICATIONS 2 Table of Contents FORWARD-LOOKING STATEMENTS This Annual Report on Form10-KSB and the information incorporated by reference may include "forward-looking statements" within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities and Exchange Act of 1934, as amended. Various statements, estimates, predictions, and projections stated under "Risk Factors," "Management's Discussion and Analysis of Financial Condition and Results of Operations" and "Business," and elsewhere in this Annual Report are "forward-looking statements" within the meaning of Section27A of the Securities Act and Section21E of the Exchange Act. These statements appear in a number of places in this Annual Report and include statements regarding the intent, belief or current expectations of Dutch Gold Resources, Inc or our officers with respect to, among other things, the ability to successfully implement our operating and acquisition strategies, including trends affecting our business, financial condition and results of operations. While these forward-looking statements and the related assumptions are made in good faith and reflect our current judgment regarding the direction of the related business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions, or other future performance suggested herein. These statements are based upon a number of assumptions and estimates, which are inherently subject to significant uncertainties and contingencies, many of which are beyond our control and reflect future business decisions which are subject to change. Some of these assumptions inevitably will not materialize, and unanticipated events will occur which will affect our results. Some important factors (but not necessarily all factors) that could affect our revenues, growth strategies, future profitability and operating results, or that otherwise could cause actual results to differ materially from those expressed in or implied by any forward-looking statement, include the following: • our ability to successfully implement our operating strategies; • changes in the availability of debt or equity capital and increases in borrowing costs or interest rates; • changes in regional and national business and economic conditions, including the rate of inflation; • changing demographics; • changes in the laws and government regulations applicable to us; and • increased competition. Stockholders and other users of this Annual Report on Form 10-KSB are urged to carefully consider these factors in connection with the forward-looking statements. We do not intend to publicly release any revisions to any forward-looking statements contained herein to reflect events or circumstances occurring after the date hereof or to reflect the occurrence of unanticipated events. PARTI Item 1. Description of Business. HISTORY The Company was incorporated in Colorado on October 13, 1989 as Ogden, McDonald & Company for the purpose of seeking out acquisitions of properties, businesses, or merger candidates, without limitation as to the nature of the business operations or geographic location of the acquisition candidate. On July 22, 1996, Ogden, McDonald & Company completed a transaction pursuant to which the shareholders of Worldwide PetroMoly Corporation, a Texas corporation, acquired approximately 90.6% of the shares outstanding in Ogden, McDonald
